DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of an organometallic compound represented by Formula 1, an organic light-emitting device comprising the same, and a diagnostic composition comprising the same, wherein the patentably distinct species of compounds are provided by selection of a C5-C30 carbocyclic group and a C1-C30 heterocyclic group for each of the instant Cy1, Cy2, Cy3, and Cy4 of Formula 1 from the following groups.

The variable Cy1 is elected from the following:
Group 1 consists of a monocyclic 5-membered ring or a 5-membered ring including additional ring(s) fused to the 5-membered ring; wherein X1 is the ring member of the 5-membered ring.
Group 2 consists of a monocyclic 6-membered ring or a 6-membered ring including additional ring(s) fused to the 6-membered ring; wherein X1 is the ring member of the 6-membered ring.
One of Group 1, Group 2, or alternatively another species supported by the specification must be elected for Cy1.

The variable Cy2 is elected from the following:
Group 3 consists of a monocyclic 5-membered ring or a 5-membered ring including additional ring(s) fused to the 5-membered ring; wherein X2 is the ring member of the 5-membered ring.
Group 4 consists of a monocyclic 6-membered ring or a 6-membered ring including additional ring(s) fused to the 6-membered ring; wherein X2 is the ring member of the 6-membered ring.
One of Group 3, Group 4, or alternatively another species supported by the specification must be elected for Cy2.

The variable Cy3 is elected from the following:
Group 5 consists of a monocyclic 5-membered ring or a 5-membered ring including additional ring(s) fused to the 5-membered ring; wherein X3 is the ring member of the 5-membered ring.
Group 6 consists of a monocyclic 6-membered ring or a 6-membered ring including additional ring(s) fused to the 6-membered ring; wherein X3 is the ring member of the 6-membered ring.
One of Group 5, Group 6, or alternatively another species supported by the specification must be elected for Cy3.

The variable Cy4 is elected from the following:
Group 7 consists of a monocyclic 5-membered ring or a 5-membered ring including additional ring(s) fused to the 5-membered ring; wherein X4 is the ring member of the 5-membered ring.
Group 8 consists of a monocyclic 6-membered ring or a 6-membered ring including additional ring(s) fused to the 6-membered ring; wherein X4 is the ring member of the 6-membered ring.
One of Group 7, Group 8, or alternatively another species supported by the specification must be elected for Cy4.

In addition to the election of one of Group 1 and Group 2; one of Group 3 and Group 4; one of Group 5 and Group 6; and one of Group 7 and Group 8, Applicant is further required to identify variable X5 (for instance, X5 is oxygen).

The species are independent or distinct because different selection of the C5-C30 carbocyclic group or C1-C30 heterocyclic group from the groups described above for each of Cy1, Cy2, Cy3, and Cy4 of Formula 1 would yield a compound with mutually exclusive features. For example selecting a benzene ring for one of the variables Cy1, Cy2, Cy3, or Cy4 would yield a compound with mutually exclusive features compared to a compound in which the variable was chosen as furan or thiazole. Furthermore, selection of O as the variable X5 would yield different structure and chemistry of the compound than when X5 is Si(R’)(R’’). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or grouping of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different strategies or search queries). For example a compound in which one of the variables Cy1, Cy2, Cy3, or Cy4 is benzene would require different search queries compared to a compound in which the variable was chosen as furan or thiazole. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786